DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Amendment
	 At page 8 of the instant Response to Office Action of 1/8/2021, Applicant’s Representative contends without explanation that Seder, Oravis and Wu fail to disclose the amended claim features. 
	It is noted that the amendments to the independent claim in the instant Response are extensive. 
	As a matter of claim interpretation, with regard to the amended features of at least one of the plurality of panes presenting a portion of the external environment visible through the vehicle window, at least one of the plurality of panes presenting a portion of the external environment that is not visible through the window, it is noted that 
	To answer the contention that Seder, Oravis and Wu fail to disclose the amended claim features, Oravis generally discloses the independent claims as amended, particularly in regard to the recited panes because Oravis identically discloses to display view panes in a vehicle GUI (figure 8), but further art, namely the previously cited Pisz reference, must be cited for the particular window GUI such that a new rejection based on Oravis is provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oravis (US 2012/0078440) in view of Pisz (US 9,340,155).

Regarding claim 1, Oravis discloses a method for image capture for a vehicle (paragraph 0053 method of vehicle image capture) comprising: presenting a plurality of panes to a user ..., (paragraph 0103, shown figure 8, set of image panes presented to user on GUI) each of the plurality of panes representing boundaries of an image to be taken, (paragraph 0103, shown figure 8, panes are necessarily image boundaries) each of the panes being associated with at least one of a plurality of vehicle object sensor devices, (paragraph 0103 each pane for at least one imaging device) each of the panes presenting a different portion of the external environment of the vehicle, (paragraph 0103, shown figure 8, at least top and rear view panes) ...; presenting a plurality of image options to the user (paragraphs 0090 and 0092 GUI presents sensor controls to user) that include at least one of: modifying an image capture bounding frame, modifying an image viewing angle, selecting at least one vehicle object sensor device for image capture, and selecting image capture effects; (paragraph 0053 pan/tilt/zoom options provided to user, this will also include sensor device selection by pane selection) receiving a user input via a vehicle-based graphical user interface device, (paragraphs 0090 and 0053 senor control input received) the user input corresponding to a selection of one of the plurality of panes; (paragraph 0104 user provides command for a selected pane, for example primary illustrated pane 802-see figure 8) receiving a capture command via a subsequent user input for the selected one of the plurality of panes, (figure 8, controls 810 include play button for image capture and playback, paragraph 0106 makes clear this may be actuated after selection of pane/camera) the capture command further including one or more image capture parameters, the image capture parameters including at least one of: a vehicle object sensor device source address, a display device destination address, a duration parameter, a filter designation parameter, a brightness parameter, a hue parameter, a gain parameter, an exposure parameter, and a contrast parameter; (paragraph 0106 command includes camera identification in vehicle network, and thus vehicle object sensor device source address) selecting at least one of a plurality of vehicle object sensor devices capable of capturing the portion of the external environment around the vehicle corresponding to the selected one of the plurality of panes; (again, paragraph 0106 command includes camera identification in vehicle network, which is the same) responsive to receiving the capture command, causing an image of the external environment to be captured by the selected at least one of the plurality of vehicle object sensor devices, the at least one selected vehicle object sensor device producing captured image data; (again, paragraph 0106 identified camera streams image data-see also paragraph 0084) and streaming the captured image data, via a vehicle network, (paragraph 0058 discloses that vehicle has vehicle network linking sensors and GUI; also paragraph 0069 discloses that video interfaces are on the network; also paragraph 0084 teaches that digital video is controlled by commands over network) for display by a display device based on the user input. (again, paragraph 0106 identified camera streams image data to display)
Oravis fails to disclose the pane GUI is reproduced on a window of the vehicle, and as a corollary fails to identically disclose at least one of the plurality of panes presenting a portion of the external environment visible through the vehicle window, at least one of the plurality of panes presenting a portion of the external environment that is not visible through the window.
However, Pisz teaches to effect a GUI on a window (shown figure 3), and thus when applied to Oravis teaching the pane GUI is reproduced on a window of the vehicle. (column 2, lines 15-20) Further when a GUI per Oravis is reproduced on a window per Pisz, necessarily the configuration of at least one of the plurality of panes presenting a portion of the external environment visible through the vehicle window, at least one of the plurality of panes presenting a portion of the external environment that is not visible through the window occurs because Oravis teaches the panes can be for right/left and front/rear cameras; (paragraph 0053) when the pane GUI of Oravis is reproduced on a the illustrated side window of Pisz, the front camera pane will be at least one of the plurality of panes presenting a portion of the external environment that is not visible through the window, and the corresponding side camera pane will be at least one of the plurality of panes presenting a portion of the external environment visible through the vehicle window.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Pisz to Oravis because Pisz teaches to use its GUI techniques to overcome the limitations of other GUI systems. (column 1, lines 25-40)
Regarding claim 2, Oravis discloses storing the captured image data corresponding to the capture command; (paragraph 0057 data storage for implementing playback of video) formatting the captured image data for display by the display device based on the user input; (paragraph 0057 playback output in a correct format for a port, and this is based on playback command) and streaming the image data for display by the display device. (figure 8 and paragraph 0057 playback is streamed to display for display) 
Regarding claim 5, Oravis fails to disclose the recited. 
Regarding claim 6, Oravis fails to disclose the recited. 
However, with regard to claims 5 and 6, Pisz teaches use of a vehicle window surface of a plurality of vehicle window surfaces, as the vehicle display device with GUI. (figure 3 shows use of a vehicle window as a GUI display) And thus as a corollary Pisz teaches wherein the vehicle-based graphical user interface device comprises a tactile display presented by a vehicle window surface, (claim 5) and wherein the vehicle-based graphical user interface device comprises a vehicle window surface operable to detect a tactile user input. (claim 6) (shown figure 3, column 3, lines 25-50, column 4, lines 25-45 window provides a tactile display that can receive user input) Same rationale for combining and motivation as per claim 1.
Regarding claim 7, while Oravis discloses GUI display, and thus arguably necessarily at least a a heads-up display device; Pisz identically teaches wherein the display device comprises at least one of: a vehicle window surface of a plurality of vehicle window surfaces; (shown figure 3, HUD formed on windscreen) a heads-up display device; and a head unit display device. Same rationale for combining and motivation as per claim 1.
Regarding claim 8, Oravis discloses wherein the vehicle object sensor device comprises at least one of: a LiDAR sensor device; a camera sensor device; an infrared camera sensor device; and a RADAR sensor device. (paragraph 0053 vehicle sensor includes camera or infrared cameras)
Regarding claims 15-20, claims 15-20 are apparatus claims reciting features similar to the features recited in claims 1, 2 and 5-8, respectively, rejected as obvious above, and are therefore also rendered obvious by Oravis in view of Pisz for reasons similar to those set forth above in corresponding claims 1, 2 and 5-8.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oravis in view of Pisz, in yet further view of Wu (US 2014/0160290).

Regarding claim 3, while Oravis does disclose wherein the plurality of image capture parameters include a vehicle object sensor device source address, (paragraph 0106 command includes camera identification in vehicle network, and thus vehicle object sensor device source address), and thus an image capture parameter is sent with the image capture command, Oravis fails to disclose the capture command includes a plurality of image capture parameters as recited. 
However, in the same area of a GUI control for vehicle sensors, Wu teaches to set brightness as part of an on/off command, and as such teaches sending a further image capture parameter of brightness, (paragraphs 0024/0025) thus teaching the capture command comprises a plurality of image capture parameters.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Wu to the combination of Oravis and Pisz because Wu teaches its techniques provide an improved driving assistant system. (paragraphs 0019)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim (US 2019/0315275) discloses multiple pane window camera display.
Seder (US 2012/0169572) is still relevant for window display and vehicle imaging aspects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485      

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
April 8, 2021